 

Exhibit 10.1

 







September 4, 2015

 

Matt:

 

On behalf of the Board of Directors of DGSE Companies, Inc. (the “Board”), I am
pleased to offer you the positions of Chief Executive Officer, President and
Chairman of the Board at DGSE Companies, Inc. This position will report directly
to the Board of Directors.

 

The Board would like to extend to you the following compensation and benefits,
beginning on your starting date:

 

·Salary: Annual gross starting salary of $315,000, paid in biweekly installments
by your choice of check or direct deposit



·Performance Bonus: Up to twenty-five percent (25%) of your annual gross salary
based on achievement of goals, annually agreed upon by the Board.



·Equity: Participation in any equity compensation grants for senior management,
commensurate or exceeding what other members of senior management receive



·Benefits: You will be entitled to participate in all DGSE benefit plans for
which you are eligible. While the plans offered may change from time to time
during your employment we currently offer the following:

 

Vacation: 20 days per year



401(k): Available the 90 days following employment date



Health Insurance: Blue Cross Blue Shield



Dental Insurance: Met Life



Life and Disability Insurance: MetLife 

Short and Long Term Disability



Sick leave

 

Additional statements of understanding:

 

·This offer is pending approval by the Board, which is expected to occur on
September 4, 2015



·Your starting date will be September 16th, 2015.



·Eligibility for DGSE Medical and Dental benefits begins the first month after
60 days of employment, which in this case will be December 2015. DGSE will
reimburse you for any expense that you incur in the interim should you elect to
continue coverage under your current employer’s group health plan pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).



·It is expected that the Board will empower me to negotiate an employment
agreement with you, which will be consistent with the offer letter, but more
fully cover all compensation, benefits, responsibilities and obligations of your
role. Once agreed upon, any employment agreement will need to be approved by the
Board, as it is constituted at that time. To the extent that the Board does not
have a Compensation Committee at the time the agreement is approved, any such
agreement will need to be ratified by the Compensation Committee, once such
committee is reconstituted

 

Accepting this offer of employment, you certify your understanding that your
employment will be on an at-will basis, and that neither you, the Board, any
shareholders, nor any third party has entered into any other contract regarding
the terms or duration of your employment. As an at-will employee, either you or
DGSE will be free to terminate your employment with the company at any time,
with or without cause or advance notice. We look forward to your arrival at DGSE
and are confident that you will play a critical role in our company’s future.

 



 

 

 



 

If you have any questions, please feel free to contact me at XXX-XXX-XXXX.

 

Sincerely,

 

/s/ BRETT BURFORD

 

Brett Burford

Chief Financial Officer, Director

 

Accept Job Offer

By signing and dating this letter below, I, Matthew Peakes, accept this job
offer of Chief Executive Officer, President and Chairman of the Board, by DGSE
Companies, Inc.

 

Signature: /s/ MATTHEW PEAKES    Date: September 4, 2015

 

Decline Job Offer

By signing and dating this letter below, I, Matthew Peakes, decline this job
offer of Chief Executive Officer, President and Chairman of the Board, by DGSE
Companies, Inc.

 

Signature:     Date:  



 

 

 

 

